Exhibit En Pointe Technologies, Inc. Reports Financial Results for the Fourth Quarter and Fiscal Year Ended September 30, 2008. — 2008 fiscal year earnings increase $2.0 million to $0.51 per basic and $0.50 per diluted share on sale of majority interest in services business. — 2008 fiscal year gross profits hold steady at $43.8 million. — 2008 fiscal year net sales decrease 13.4% to $300.5 million from 2007 fiscal year. — 2008 fourth quarter net sales decrease $34.0 million to $63.1 million from prior year fourth quarter. — 2008 fourth quarter gross profits decrease $4.1 million to $7.7 million from prior year fourth quarter. Los Angeles, CA – December 15, 2008 - En Pointe Technologies, Inc. (NASDAQ:ENPT):a leading national provider of business-to-business information technology products, services and solutions, today announced consolidated results for its fourth quarter and fiscal year ended September 30, 2008.Total net sales in the fourth quarter of fiscal 2008 decreased 35.0% to $63.1 million when compared to the $97.0 million reported for the fourth quarter of fiscal 2007.For the year ended September 30, 2008, total net sales decreased $46.7 million, or 13.4%, to $300.5 million from $347.1 million reported in the prior fiscal year.The net sales decline was from a combination of a cutback in major customer’s orders, loss of some major customers affected by the instability in the financial industry and the sale of a majority interest in the Company’s services business in July 2008.En Pointe’s gross profits increased by $0.2 million to $43.8 million for the fiscal year 2008 as compared to $43.6 million reported in fiscal year 2007. En Pointe incurred an operating loss in the fourth quarter of fiscal 2008 of $6.9 million as compared with $0.4 million operating income in the fourth quarter of fiscal 2007.The decrease was due chiefly to increases in the provision for bad debt expense and added compensation costs in connection with the sale of a majority interest in the services business. As previously announced En Pointe through its wholly-owned subsidiary, En Pointe Technologies Sales, Inc. (“SalesCo”) sold an 80.5% interest in its information technology services business for a combination of stock and cash with a total face value at closing of approximately $24.0 million.The securities portion of the consideration has been adjusted down by $6.0 million for the restricted nature of the stock and the decline in value between July and
